        Case 9:18-cv-80176-BB Document 548-15 Entered on FLSD Docket 06/01/2020 Page 1 of 8

  From:              Michele Seven [michele.m, seven@gmail.com]
  Sent:              5/21/2015 6:23:38 AM
  To:                Craig S Wright [craig.wright@hotwirepe.com]
  Subject:           Re: Email




  https://medium.eom/@beautyon /silk-meets-bitcoin-d41ccld69Sd


  On May 20, 20 1 5 1:29 PM, "Michele Seven" <mi chel e.m. seven@gmail . com> wrote:
   http ://! ivestream. com/theNYPL/Bitcoin/videos/8773 3 0 1 9


   On Wed, May 20, 20 1 5 at 1 :09 PM, Michele Seven <mi chel e.m. seven@ gmail . com> wrote:
    You do know that I am not psychologically stable enough to play these kinds of games so why are you toying
    with me? I know I'm fun, but at my core, I'm just very sweet. You should find someone who is more
    detached- 1 don't feed that part of me any more.


    On Wed, May 20, 20 1 5 at 1:57 AM, Craig S Wright <crai g. wri ght@hotwirepe. com> wrote:


        More to come.




        You have watched my video on Dave.




        In the past, David Kleiman was my best friend and business partner. He died a couple years ago now, but as I had known
        him since the 90 s we have many shared secrets.




        Uyen - who is a director of a few companies with me - is one friend who has known many things, but she is in the US etc
        etc. Also a little young




        I was a security researcher and forensic expert:


        http://www.zdnet.com/article/nsw-open-to-cyber-attack-researcher/




        I am the security reviewer and cryptographer that does the work on iVote. This work is the security of the NSW online voting
        system. I also built and test security systems for Playboy, a number of casinos and Banks.




        That is what I was.




        What I need is a person who can be my secret, know the secrets I have and be the mirror I need.




CONFIDENTIAL                                                                                                        DEFAUS 00550141
    Case 9:18-cv-80176-BB Document 548-15 Entered on FLSD Docket 06/01/2020 Page 2 of 8
     I want to share, to watch the reactions and know what I am doing. One I can tell my plans to and see the reactions of so to
     say. I have seen enough of you to know you are what I need here. You are right to be my mirror and to ensure that I am the
     reflection I want to be and not lose track of my goals.




     I will write tomorrow.




        /////////////




     Dr. Craig S Wright GSE LLM


     Chief Executive Officer


     DeMorgan Limited (ACN 601 560 525)


     Aust: +61 (02) 9188 2051


     USA: +1 (408) 520-9521


    Mobile: +61.417.683.914


     crai g . wri ght@. hot"wi repe . corn




        /////////////




CONFIDENTIAL                                                                                                     DEFAUS 00550142
Case 9:18-cv-80176-BB Document 548-15 Entered on FLSD Docket 06/01/2020 Page 3 of 8
Case 9:18-cv-80176-BB Document 548-15 Entered on FLSD Docket 06/01/2020 Page 4 of 8
Case 9:18-cv-80176-BB Document 548-15 Entered on FLSD Docket 06/01/2020 Page 5 of 8
Case 9:18-cv-80176-BB Document 548-15 Entered on FLSD Docket 06/01/2020 Page 6 of 8
Case 9:18-cv-80176-BB Document 548-15 Entered on FLSD Docket 06/01/2020 Page 7 of 8
Case 9:18-cv-80176-BB Document 548-15 Entered on FLSD Docket 06/01/2020 Page 8 of 8
